Citation Nr: 0114759	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-21 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an effective date prior to August 18, 1999 for 
grant of service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from August 1969 to November 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (RO) which granted service connection for 
retinitis pigmentosa and assigned a 70 percent disability 
evaluation.

The veteran, in his August 2000 Notice of Disagreement, 
specifically raised allegations of error in a rating decision 
dated June 1972.  The Statement of the Case, dated September 
2000, includes laws and regulations pertaining to clear and 
unmistakable error, and generally references the veteran's 
claim of clear and unmistakable error.  However, neither the 
April 2000 rating decision, nor the Statement of the Case 
addresses the issue of whether there was clear and 
unmistakable error in the June 1972 rating decision.  As 
such, this matter has not been prepared for appellate review 
and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Unappealed rating decisions dated June 1972, March 1977, 
July 1986, and August 1986 denied service connection for 
retinitis pigmentosa.

3.  The veteran's application to reopen his claim for service 
connection for retinitis pigmentosa was received by the RO on 
August 18, 1999.



CONCLUSION OF LAW

The requirements for an effective date prior to August 18, 
1999 for the grant of service connection for retinitis 
pigmentosa have not been met.  38 U.S.C.A. § 5110 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.156, 3.400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO's April 2000 
rating decision granting service connection for retinitis 
pigmentosa and assigning a 70 percent disability evaluation 
is incorrect.  More specifically, the veteran argues that the 
rating decision was incorrect because he is entitled to an 
earlier effective date, that of his original claim in 
November 1971.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
that regard, the Board notes that VA fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for an equitable distribution of 
the issue on appeal.  The RO also afforded the veteran a VA 
examination.  In addition, the Statement of the Case provided 
to the veteran and his representative informed him of the 
pertinent laws and regulations and the evidence necessary to 
substantiate the veteran's claim.  As such, the Board finds 
that the VA met its statutory duty to assist and this case is 
ready for appellate review.

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. 
§ 3.400 (2000).  Except as otherwise provided, the effective 
date of an evaluation and an award of compensation based on 
an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date the 
claim was received or the date entitlement arose, whichever 
is later.  See 38 C.F.R. § 3.400.  In cases involving new and 
material evidence, where evidence other than service 
department records is received within the relevant appeal 
period or prior to the issuance of an appellate decision, the 
effective date will be as though the former decision had not 
been rendered.  See 38 C.F.R. §§ 3.156(b), 3.400(q)(1)(i).  
In cases where the evidence is received after a final 
disallowance, the effective date is the date the new claim is 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400(q)(1)(ii). 

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 
38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  See 
38 C.F.R. § 3.155(a).

Historically, the veteran's first claim for service 
connection for retinitis pigmentosa was received in November 
1971.  In a June 1972 rating decision, the RO denied the 
veteran's claim.  The veteran submitted a Notice of 
Disagreement, and a Statement of the Case was issued, but the 
veteran failed to perfect a substantive appeal.  See 
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(A claimant must file a substantive appeal within 60 days of 
the date on which the Statement of the Case was mailed or 
within one year from the date of the notice of the initial 
determination being appealed was mailed, whichever is later).  
The veteran attempted to reopen his claim in January 1977.  
In March 1977, the RO sent a letter requesting evidence in 
support of the claim, but the veteran failed to submit the 
evidence.  In May 1986, the veteran again attempted to reopen 
his claim, and this claim was denied in rating decisions 
dated July 1986 and August 1986.  The veteran received 
notification of each of these denials, and was provided his 
appellate rights.  However, the veteran did not file an 
appeal with respect to any of the denied claims, and as such, 
each of the rating decisions became a final decision.  See 
38 U.S.C.A. § 7105(c) (If a Notice of Disagreement is not 
filed within one year of notice of the RO's decision, the 
RO's determination becomes final).

The RO's last final decision on the veteran's claim was 
issued in August 1986.  In August 1999, the veteran filed a 
claim to reopen on the basis of new and material evidence.  
The veteran submitted evidence for consideration by the RO, 
including private medical records, copies of his service 
medical records, and letters to his wife written in service.  
In a September 1999 rating decision, the RO again denied 
service connection for retinitis pigmentosa on the basis that 
the new evidence did not show that the veteran's retinitis 
pigmentosa permanently worsened as a result of his service.  
In October 1999, the veteran submitted a letter from Thomas 
C. White, M.D.  The veteran was afforded a VA examination in 
November 1999.  In April 2000, the RO granted service 
connection for retinitis pigmentosa and assigned a 70 percent 
disability evaluation effective August 18, 1999. 

Under the pertinent laws and regulations, the RO's November 
1971, March 1977, July 1986, and August 1986 decisions are 
final, and therefore the provisions of 38 C.F.R. 
§ 3.400(q)(1)(ii) are applicable.  There is no indication 
that the veteran specifically acted to reopen this previously 
denied claim after the RO's August 1986 decision or prior to 
his most recent claim, received by the RO on August 18, 1999.  
Further, the additional evidence submitted by the veteran in 
support of his claim, although dated prior to August 18, 
1999, was not received until September 1999.  As noted above, 
while evidence received from physicians or laypersons may be 
construed as an informal claim for VA benefits under certain 
specified conditions, the date of that informal claim is the 
date of receipt.  In this case, that date is after the date 
of the veteran's request to reopen his previously denied 
claim, and accordingly cannot be used to afford the veteran 
an earlier effective date.  Thus, the Board is unable to find 
an earlier informal or formal claim for service connection 
for the veteran's retinitis pigmentosa.  As the effective 
date in the case of a reopened claim is the later of the date 
entitlement arose or the date of the claim, August 18, 1999 
is the appropriate effective date because that was the date 
of the receipt of the veteran's claim to reopen.  Therefore, 
the criteria for an earlier effective date have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against a finding of entitlement to an effective 
date prior to August 18, 1999 for service connection of the 
veteran's retinitis pigmentosa.  Thus, the veteran's claim 
must be denied.

As stated earlier, the issue of clear and unmistakable error 
in the RO's June 1972 rating decision is referred back to the 
RO for adjudication.  The Board intimates no opinion as to 
any error in the June 1972 rating decision, as alleged by the 
veteran.  


ORDER

The claim of entitlement to an effective date prior to August 
18, 1999 for the grant of service connection for retinitis 
pigmentosa is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

